United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 14-2529
                       ___________________________

                            Tom Edward Henderson

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

Sergeant Lambert; Mrs. Jeanetta, both working at the Sebastian County Detention
         Center and both sued in their individual and official capacities

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                    Appeal from United States District Court
                for the Western District of Arkansas - Ft. Smith
                                ____________

                        Submitted: September 30, 2014
                           Filed: October 3, 2014
                               [Unpublished]
                               ____________

Before LOKEN, MELLOY, and GRUENDER, Circuit Judges.
                           ____________

PER CURIAM.
      Arkansas inmate Tom Henderson appeals the district court’s1 dismissal of his
42 U.S.C. § 1983 action. Following de novo review, see Moore v. Sims, 200 F.3d
1170, 1171 (8th Cir. 2000) (per curiam), we affirm, see 8th Cir. R. 47B. We agree
with the District Court that Henderson did not state a claim, as he did not show
defendants were deliberately indifferent to his serious medical needs, see Estelle v.
Gamble, 429 U.S. 97, 104 (1976), or to conditions posing an “unreasonable risk of
serious damage to his future health,” see Helling v. McKinney, 509 U.S. 25, 35
(1993). We also conclude that the magistrate did not err in denying Henderson leave
to amend to add claims challenging his conviction, as he requested a sentence
reduction and thus the claims would be barred by Preiser v. Rodriguez, 411 U.S. 475,
489-90 (1973) (habeas corpus is exclusive remedy for prisoner challenging fact or
length of confinement). See In re NVE Corp. Sec. Litig., 527 F.3d 749, 752 (8th Cir.
2008) (de novo review of denial of motion to amend complaint based on futility).
Finally, we conclude that the district court did not abuse its discretion in denying
appointed counsel. See Phillips v. Jasper Cnty. Jail, 437 F.3d 791, 794 (8th Cir. 2006)
(standard of review). We also deny as moot Henderson’s appellate motion for
appointed counsel.
                        ______________________________




      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas, adopting the report and recommendations of the Honorable
James R. Marschewski, United States Magistrate Judge for the Western District of
Arkansas.

                                         -2-